Opinion issued December 23, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00840-CV
———————————
IN RE bryan zachary, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, relator, Bryan Zachary, challenges the district court’s order denying
his “application for temporary injunction and to stay arbitration.”   
We deny the petition for
writ of mandamus.  
 
Per Curiam
 
Panel
consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is Bryan Zachary v. SIS-Tech Applications LLP;
SIS-Tech Solutions LP; SIS-Tech Apps LLC; and SIS-Tech Solutions GP Inc.,
No. 2010-55825 in the 281st Judicial District Court of Harris County, Texas,
the Honorable Sylvia Matthews presiding.